SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BlackRock Defined Opportunity Credit Trust (Exact Name of Registrant as Specified in its Charter) Delaware 26-1386051 (State of Incorporation (I.R.S. Employer or Organization) Identification no.) 100 Bellevue Parkway, Wilmington, Delaware (Address of Principal Executive Offices) 19809 (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursu­ant to General Instruction A.(c), please check the following box. S If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursu­ant to General Instruction A.(d), please check the following box. £ Securities Act registration statement file number to which this form relates:333-146252 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered Common Shares of Beneficial Interest New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. The description of the Registrant's securities to be registered is incorporated by reference to the description contained under the caption "Description of Shares – Common Shares" in Pre-Effective Amendment No. 2 to the Registrant's Registration Statement on Form N-2 (File Nos. 333-146252 and 811-22126), as filed electronically with the Securities and Exchange Commission (the "Commission") on December 19, 2007 (Accession No. 0001047469-07-010183) ("Registration Statement on Form N-2"). Item 2. Exhibits. Pursuant to the Instructions as to Exhibits, no exhibits are filed herewith or incorporated by reference. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST By: /s/ Anne F. Ackerley Name: Anne F. Ackerley Title: Vice President Date: January 17, 2008 3
